Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-347
                       Lower Tribunal No. 16-91 SP
                          ________________

                  The Personal Injury Clinic, Inc.,
                        a/a/o Odily Maltez,
                                  Appellant,

                                     vs.

     Allstate Property and Casualty Insurance Company,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

      Law Office of Chad A. Barr, P.A., and Chad A. Barr and Dalton L. Gray
(Altamonte Springs), for appellant.

      Shutts & Bowen LLP, Daniel E. Nordby and Jason Gonzalez
(Tallahassee), and Garrett A. Tozier (Tampa), for appellee.

Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
     Affirmed. See Sunshine Rehab & Med. Inc. v. Allstate Fire & Cas. Ins.

Co., 343 So. 3d 695, 696 (Fla. 3d DCA 2022).




                                    2